 DRUG KING, INC.343APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notify our employees that:WE WILL NOT discourage membership in Sheet Metal Workers'InternationalAssociation,Local Union No. 170, Sheet Metal Workers'International Asso-ciation,AFL-CIO,or any other labor organization of our employees,by dis-charging,refusing to reinstate,or in any other manner discriminating againstthem in regard to their hire or tenure of employment or any term or conditionof employment.WE WILL offer Rene Fausto immediate and full reinstatement to his formeror substantially equivalent position without prejudice to his seniority or otherrights and privileges previously enjoyed,and make him whole for any loss ofpay suffered by him as the result of the discrimination against him.WE WILL,upon request,bargain collectively with the Union as the exclusiverepresentative of our employees in the appropriate bargaining unit, concerningwages, rates of pay, hours of employment,or other terms and conditions ofemployment and, if an understanding is reached,WE WILL embody such under-standing in a signed agreement.The bargaining unit is:All of the Company's production,maintenance,shipping,and receivingemployees employed at its plant at 1580 East Industrial Street, Los Angeles,California,excluding office clerical employees,professional employees,guards,watchmen,and supervisors as described in the Act.WE WILL NOT in any manner interfere with, restrain,or coerce our employeesin the exercise of their right to self-organization,to form labor organizations,to join or assist the above-named Union or any other labor organization, tobargain collectively through representatives of their own choosing,and to engagein other concerted activities for the purpose of collective bargaining or othermutual aid or protection, and to refrain from any or all such activities.All our employees are free to become or remain,and to refrain from becoming orremaining,members of the above-named or any other labor organization.E.P. Co.,INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee,ifpresently serving in theArmed Forces of the United States, of his right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board'sRegional Office, 849 SouthBroadway,Los Angeles,California,Telephone No. 688-5229.Drug King, Inc.andRetail Store Employees Union,Local 428,Retail Clerks International Association,AFL-CIO.Case No.2O-CA-337..March 4,1966DECISION AND ORDEROn September 29, 1965, Trial Examiner David F. Doyle issued hisDecision in the above-entitled proceeding, finding that Respondent157 NLRB No. 30. 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDIliad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certain-affirmative action, as set forth in the attached Trial Examiner's Deci-,sion.Thereafter, Respondent filed exceptions to the Trial Examiner'sDecision and a supporting brief. The Charging Party filed an answer-ing brief in support of the Trial Examiner's Decision and the GeneralCounsel filed as an answering brief, its brief to the Trial Examiner.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a tliree-memberpanel [Chairman McCulloch and Members Jenkins and Zagoria].The Board has reviewed the rulings of the Trial Examiner -madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, briefs, and entire record inthis case, and -hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the following exception.The only modification which the Board considers necessary in theTrial Examiner's Decision is with respect to the reasoning in supportof the finding that Respondent violated Section 8(a) (5) and (1) ofthe Act. In a case such as this, where an employer refuses to recog-nize a union on a showing that a majority of its employees in anappropriate unit have signed cards designating the union as theirrepresentative, our recent decisions make it clear that the critical issueiswhether the General Counsel has carried the burden of showingthat the refusal to bargain was in bad faith.'We find that in thiscase the General Counsel's proof of Respondent's unfair labor prac-tices contemporaneous with its refusal to recognize and bargain, plusRespondent's verification of the Union's clear majority status result-ing from its interrogation of employees and its checking of the nameson the authorization cards, made out a convincing case of a bad-faithrefusal to bargain.2 "In such circumstances,a prima faciecase ofbad faith cannot be rebutted simply by asserting that authorizationcards are unreliable as proof of employee desires," 3 as Respondenthere argues.We therefore adopt the Trial Examiner's finding thatRespondent's refusal to recognize and bargain with the Union violatedSection 8(a) (5) and (1) of the Act.[The Board adopted the Trial Examiner's Recommended `Order.]' Jem Mfg., Inc.,156NLRB643;Master Transmission Rebuilding Corporation &Master Parts,Inc.,155 NLRB364;John P. Serpa, Inc.,155 NLRB 99;Hammond 3;Irving, Incorporated,154 NLRB 1071.8 Joy Silk Mills,Inc.,85 NLRB1263, enfd.as modified on other grounds 185 F. 2d 732(C.A.D.C.),cert.denied 341U.S. 914.8Jem Mfg., Inc., supra. DRUG KING, INC.345TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding, with all parties represented, was heard before Trial ExaminerDavid F. Doyle in San Jose, California, on March 30 and 31 and April 1, 1965, oncomplaint of the General Counsel and answer of the Respondent. The issues litigatedwere whether the Respondent had violated Sections 8 (a) (1) and (5) of the Act bycertain conduct described hereinafter.'At the hearing the parties were represented by the counsel named above who wereafforded full opportunity to present evidence, to examine and cross-examine wit-nesses, and to present oral arguments and briefs on the issues.Upon the entire record and from my observation of the witnesses, I hereby makethe following:FINDINGSAND CONCLUSIONS1.THE BUSINESSOF THE COMPANYThe Company is a California corporation with its main office located at Holly-wood, California. It is a subsidiary of Rexall Drug and Chemical Company and isengaged in the retail drug business.During the year prior to the issuance of thecomplaint, the Company, in the course and conduct of its business operations, soldgoods and merchandise valued in excess of $500,000.During the same period italso purchased goods and merchandise valued in excess of $50,000, which werereceived from places and points located outside the State of California.It is conceded by the Company and I find that at all times material herein theCompany has been and is an employer engaged in commerce and in operations affect-ing commerce within the meaning of Section 2(6) and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDIt is admitted by the pleadings and I find that the Union is now, and at all timesmaterial herein has been, a labor organization within the meaning of Section 2(5)of the Act.HE THE ALLEGED UNFAIR LABOR PRACTICESA. The issuesThe complaint alleged that the Company, by its officers and supervisors, violatedthe Act as follows:(1) Interfered with, restrained, and coerced the Company's employees by interro-gation and coercive statements in violation of Section 8(a)(1) of the Act.(2)Refused on and after November 6, 1964, to bargain with the Union whichwas and is the majority representative of the Company's employees in an appropriateunit.The duly filed answer of the Company denied the commission of any unfair laborpractices.At the hearing and in its brief the Company advanced the following con-tentions in its defense:(1) It was not responsible for the conduct of Townsend, keyman at the SantaClara store.The statements of Manager Morley of the Santa Clara store to employ-ees were not of a coercive nature and were not violative of the Act.(2)The Company did not refuse to bargain in violation of Section 8(a) (5) of theAct because: (a) The unit requested by the Union was inappropriate; (b) theCompany had a good-faith doubt of the Union's majority status; and (c) it is theintent of the Labor Management Relations Act, 1947, that whenever a question ofrepresentation exists, the sole method of resolving it is by a Board-conducted election.'In this Decision, Drug King, Inc Is referred to as the Respondent or the Company ;Retail Store Employees Union, Local 428, Retail Clerks International Association, AFL-CIO, as the Union, the National Labor Relations Board, as the Board ; the General Coun-sel of the Board and his representative at the hearing, as the General Counsel ; and theLabor Management Relations Act, as amended, as the ActThe original charge in this proceeding was filed on November 24, 1964, by counsel forthe Union, and a first amended charge was filed by the sane person on January 11, 1965The complaint herein was issued on January 13, 1965, by the Regional Director forRegion 20.It should be noted that all dates in this Decision are in the year 1964 unless specifiedotherwise. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The evidenceAn analysis of the legal positions of the parties discloses that there exist no gravetestimonial conflicts as to the sequence of events which comprise this controversy.An examination of the testimony offered by the parties demonstrates that the testi-mony of union representatives and employees, and a few supervisors, offered as wit-nesses by the General Counsel, is not substantially challenged by the Company,which for its part draws some differing inferences from the same testimony, or byother testimony seeks to explain or justify the conduct of its supervisors. In thisposture of the case, I have decided to relate in this summary, first, the substantiallyundisputed facts comprising the admitted sequence of events, and then the evidencepresented by the Company and its arguments in justification of its conduct.1.The sequence of events; the Union's organizationalcampaign;the Union's majority status in the unitIt isundisputed that the Company operates a chain of retail drugstores in theState of California of which two are involved in this proceeding.Thesestores arelocated in the city of Santa Clara and the city of Campbell, California.These storesare approximately 5 miles distant from each other.It is undisputed that Kathryn Morrow, a clerk at thestore in SantaClara, firstmade inquiry of the Union concerning the organization of the employees at thatstore.Approximately 1 week later a union representative went to Morrow's homewhere the representative explained the benefits of the Union to Morrowand gaveher a number of authorization cards to be passed out among the employees.Theemployees signed these authorization cards which they returned to Morrow and theemployees in turn solicited other employees. In this way by November 4, a totalof 10 employees at the Santa Clara store had signed authorizationcards for theUnion.During the same period in which the organization of the Santa Clara store hadbeen going forward, the Union also initiated an organizationalcampaign at theCompany's store in Campbell.At this store, by November 5, signed authorizationcards had been received from seven employees? Thus by November 6, the Unionhad in its possession 17 signed authorization cards, received from theestimated20employees in the 2-store Unit .32.The demand for recognition; the meeting of representativesof the parties on November 6It is likewise undisputed that on the morning of November 6, Russell, projectdirector of the Union, Reed, business agent, Local 870, and Tupper, business agent,Local 428, met with Ted Linderman, district manager for the Company in northernCalifornia, at the company store in the shopping center in the city of San Leandro,California.Reed introduced the other two union representatives to Linderman andthen presented a letter to Linderman.This letter on the letterhead of the Unionreads as follows:November 4, 1964Drug King, Rexall74 Bay Fair Shopping CenterSan Leandro, CaliforniaAttention:Mr. Ted LindermanDistrictManager, Northern AreaDear Sir: This is to advise you that the Retail Store Employees' Union,Local 428 AFL-CIO, San Jose, California, has been designated as the collectivebargaining representative by the majority of your employees at the followinglocations:Drug King RexallDrug King Rexall1658 Bascom3531 El Camino RealCampbell, CaliforniaSanta Clara, California2 Note that for variousreasons someof these cards were not received in evidence.As will be seen later in this Decision, the Union was correct in Its conclusion that itthus had a majority of the employees in the two-store unit, even though the cards of somepersons areexcluded from the count of employees made later in this Decision, on theground that the individuals are supervisors.This does not change the fact that-at alltimes afterNovember 5 the Unionhad majority status inthe two-store unit. DRUG KING, INC.347The collective bargaining unit in which we,demand recognition includes allselling and non-selling employees at the above mentioned locations and excludespharmacists, storemanagers, assistant store managers, restaurant employees,guards, watchmen and supervisors as defined in the Labor Management Act asamended.As such, the union is the legally authorized agent of your employees withwhom all matters of wages, hours and matters of working conditions must benegotiated.We herein furnish written proof that we represent the majority ofyour employees.Accordingly, we hereby demand that you recognize Local 428as the collective bargaining agent.It is our desire to meet with you at your earliest convenience for the purposeof negotiating a collective bargaining agreement covering the aforementionedemployees.Sincerely yours,RETAIL STORE EMPLOYEES UNION LOCAL 428 AFL-CIO(S)James P. McLoughlinJAMES P. MCLOUGHLINSecretary-Treasurer.[Emphasis supplied.][General Counsel's Exhibit 6.]Linderman read the letter and then Russell presented to Lindermanthe 17 signedauthorization cards as the "written proof of its majority representation."Lindermanexamined the cards and extracted one from the bunch, saying that Robert Morgancould not properly be in the unit of employees as he was the assistantmanager atthe Campbell store.On behalf of the Union, Russell agreed that if Morgan wasthe assistant manager at the Campbell store his card could not be countedas beingin the unit.He accepted Morgan's card as offered to him by Linderman.WhenLinderman had finished his examination of the remaining cards, he returned themtoRussell and the conversation of the conferees then turned to the fact that theCompany was negotiating with Local 870 in regard to otherstoresin the chain.Tupper stated that Local 428 was also in the midst of negotiations at that time withother retail stores and that if the Company wanted to participate in thesenegotiationsthey would have to sign the recognition agreement which was physically attached tothe Union's demand letter.Linderman then said that he would have to refer thematter to Jack Hall, the Company's 'labor relations representative in Los Angeles.Tupper then signed the recognition agreement on behalf of Local 428, so that theagreement would become effective if and when it was signed by Hall.Lindermansaid that he would forward the letter and recognition agreement to Hall at LosAngeles immediately.At this point in the conference, one of the union representatives asked Lindermanif he had the payrolls of the Santa Clara and Campbell stores in his office.Linder-man said that the payrolls were kept at the individual stores and that neither wasthen available to him.After some discussion on this point, the union representativessuggested that Linderman and the union representatives go to each of the stores andcompare the names on the authorization cards with those on the payrolls at thestores to establish beyond question that the Union had a majority at each store.Linderman demurred on-the ground that he did not have the time. The union repre-sentatives then suggested that Linderman draw up a list of the names of the cardsigners, which he could use later in checking the names of the employeesagainst theCompany's payroll.Linderman then made a list of the signers of the cards, dividingthe names on the list according to the store in which the employee worked. In thecourse of the conversation Linderman stated that he had no knowledge of the factthat the Union had been organizing either of the stores and he also had no knowledgethat any employee had been coerced into signing any authorization card.As themeeting ended, Russell requested Linderman to tell Hall, when he notified him ofthe meeting, that Linderman had received the demand letter of the Union and hadexamined the authorization cards and had copied down thenames ofthe employeeswho had signed the cards.When the union representative left his office, Linderman telephoned Marsh, vicepresident of the Company at Los Angeles, and told him what had happened duringthe meeting.Linderman stated that he would forward the letter and recognitionagreementtoMarsh, who said that he would give the documents to Phillips, directorof labor relations for the Companyand itsparent,Rexall Drug and ChemicalCompany.-` 348DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.The activities of Morley, Townsend,and LindermanFrom the testimony of John Morley, manager of the Santa Clara store, and TerryTownsend,keyman at the same store, and the testimony of many employees, it isclear that shortly before the opening of that store at 9 a.m. on November 6, ManagerMorley learned of the Union's organizational activity from Townsend.Morleyimmediately began questioning and polling the employees about their union activi-ties.The employees testified to various conversations with Morley, andin his testi-mony Morley admitted that on that morning he spoke to "just about everybody onthe morning shift" concerning their union activities.Employee Karen Corwin testified credibly that she was stocking shelves whenMorley asked her to accompany him to his office.Morley asked Corwin if she hadbeen contacted by a union representative, that he had heard that union people weretalking to the employees.Morley said that he knew that employee Dodds had signedan authorization card because Dodds had admitted that to Morley.Corwin thensaid that she too had signed a card.Morley said that he wished the employees hadcome to him first about any grievances which they had. Then Morley said that it wastoo bad Corwin had signed the card because if the employees went union, thingsaround the store would be much more strict, such as tardiness, etc., as he would haveto report these things to the Union, and these matters would then be out of his hands.On the same morning Morley also spoke to employee Kathryn Morrow. In thecourse ofthis conversation he told Morrow that if the Union came into the store theemployeeswould lose the benefits of the Company's profit-sharing plan, and that ifthe store operated under a union contract an employee would be automatically dis-missed when the employee had three instances of tardiness.Morley also said that thecompany hospitalization plan could not be surpassed by the Union.Morley alsotalked to employee Shepard in a similar vein on November 6.A few days later em-ployees Burch and Yontz had a similar conversation with Morley.According to several employees, Terry Townsend, the keyman at the Santa Clarastore,was most vehement in his opposition to the Union.Kathryn Morrow testifiedthat on November 8, around 9:30 a.m.,she was working at the cash register withemployee Shepard when Townsend approached them. Townsend asked Morrow ifshe had not been the person who started the union activity in the store and then hetold her that she would lose her rights in the Company's profit-sharing plan if theUnion came in. According to Morrow, he shouted at her that he had no use for theUnion and that there would be "no [profane] Union" in the store. The conversationended when a customer remonstrated with the employees about the profanity ofTownsend's remarks.About an hour later Townsend asked Morrow to join him fora cup of coffee.After a few courteous remarks Townsend again became angry withMorrow; he again told her that the employees would lose their profit-sharing planunder theUnion and that if she thought the Union was coming in the store, she wascrazy.Morrow left at that point.Employee Barber testified that Townsend, onanother occasion, sought her out and told her to be careful about being in favor ofthe Union' because she could "get screwed up" by voting for the Union.In his testimony Linderman said that he took steps to verify the Union's majorityat the two stores.At 1 o'clock on November 6, he arrived at the Santa Clara storewith the list of names he had made that morning from the authorization cards pre-sented by the Union.He asked Morley if the People on the list were in fact employ-ees of the storeMorley said that they were.Linderman then drove to the Campbellstore and asked Manager Wheat whether certain names on the list were employed inthat store.Wheat also told him that they were.4.The Company's reply to the Union's demand forrecognition and bargainingIt is undisputed that on November 16 Herschel Phillips, director of labor rela-tions for the Company, returned to his office after an absence and found the Union'sdemand letter dated November 4 and the recognition agreement on his desk. Phillipsnoticed that the letter referred to written proof of the Union's majority.At thatpoint, according to Phillips, he called Linderman and asked what this written proofwas.Linderman told him that the Union had presented to him certain authorizationcards and that he had written down the names of some persons with whom he wasnot familiar but that he had destroyed the list.According to Phillips he then asked,"Don't you have any list or anything at all"; Linderman replied that he did not.Linderman explained that an appointment had been set up and that the men came tohis office and showed him "some cards." Phillips asked Linderman if he noticed DRUG KING, INC.349"anything about the cards?"Linderman replied that "someof them looked old tome."Phillipsthen wrote the followingletter to the Union,to the attention ofMcLoughlin,the manwho had writtenthe demandletter.Thisletter reads as follows:Dear Mr. McLoughlin: It has been called tomy attentionthatyou wrote aletter on November 4, 1964 to our subsidiary, Drug King, at San Leandro, Cali-fornia, inconnection with stores at Campbell and Santa Clara, California.Please be advised that the procedure which yourecommend for recognitionisunacceptable to us due tovarious factors.In order for you to prove amajority of the employees wish to have you represent them, we request that youfile a petition with the National Labor Relations Board and comply with theprocedures which are applicable under the National Labor Relations Board Act.Sincerely yours,[Emphasis supplied.][Respondent's Exhibit 1.]Herschel PhillipsIt should be notedin connectionwith this letter that the Companymade no explana-tion at any time prior to the hearing of what the "variousfactors" wereto whichPhillips referred.Phillips' letter was transmittedto Bowe, counselfor the Union, who on Novem-ber 24, replied to Phillips as follows:Dear Mr. Phillips:Your November 17, 1964 letter to Mr. McLoughlin inconnectionwith the Drug King Stores at Campbelland SantaClara, Californiahas been referred to our office for reply. This is toinformyou that weconsideryour company's position in this matterand its extensive anti-unionconduct to beflagrant violations of Sections8(a) (1) and 8(a) (5) of the National Labor Rela-tionsAct.Consequentlycharges arenow being filed with the National LaborRelationsBoard. If you should wish to reconsider your positionand recognizeLocal 428 as the collectivebargaining representative,I will be glad to discussa withdrawing of these charges.Yours very truly,By Philip Paul Bowe[General Counsel's Exhibit 7.1On November 25 the Union filed with the Regional Office the original charge herein,which alleged that the Company had violated Section 8(a) (1) and (5) of the Act.While this exchange of letters set forth the ultimate positions of the parties priorto the hearing, there occurred some additional correspondence which points up oneissue in the case.On November 25 Phillips replied to Bowes' letter of November 24, as follows:Mr. P. BoweCarroll, Davis, Burdick & McDonough420 BalfourBuildingSan Francisco, California 94104Dear Mr. Bowe:We regret that you ignorethe rights of our Drug Kingemployees.Our people at our stores are good people.They believe in a secret ballot.Drug King will provide all necessary and lawful protection for each and everyemployee to assure him or her an absolutely free choice to vote union or no union.I am much concerned' about your claiming "extensive anti-union conduct."The Drug King operation has conducted itself in an exemplary manner of whichwe all can be proud. If you know of any specific thing which the Drug Kingoperation has done wrong, please bring it to my attention. I guarantee that ifthere is any merit at all in what you claim, we will cure that injury.Sincerely yours,-Herschel PhillipsThe correspondence noted above is especially noteworthy because even at this pointin the controversy, the Company hadnot expressed any doubt about the majoritystatus of the Union in theunit,or any objection to the appropriateness of the unitclaimed by the Union.The correspondenceis alsonoteworthy in the fact that thoughPhillips' letter stated that the employees "believed in a secret ballot," theCompanydid not file an RM petitionrequesting such an election.It had the right to file suchpetition pursuant to Section 9(c) of the Act. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.The Company's contention and evidence as to Morley's conduct-The answer of the Company admitted that Morley was the manager of the SantaClara store and a supervisor.At the hearing the Company contended that the con-versations of Morley with various employees of that store were not coercive in nature.In support of this contention the Company called Morley as a witness.Morleytestified that he learned about the union activity in the store when it opened atapproximately 9 a.m. on November 6.He then went into the store and startedcalling people into his office to ask them "What the story was?"He talked to every-body on the day shift, approximately five employees.Morley stated that he talked toeach of these employees individually.First, he asked them if they were aware of theunionactivity in the store.Then he asked them if they had looked into it; did theyknow what they were getting into; what they wanted to do?He explained to themthat the Company did not care which way they went; they could go either way.Hetold them that if the store went union they would be living under the union contractand the store would not be operatedas itwas then operated.He brought up the sub-ject of the employees' profit-sharing plan and told them to check into that with theUnion and see what they would be getting under union contractual conditions.Heassured the employees that whatever the employees did would be satisfactory to theCompany.He said that he discussed with employees possible procedures of writtenwarning notes concerning absences or tardiness and other obligations of store rules,which might be initiated if the Union organized the employees.Morley said that hedid not make any promises to employees or in any way threaten them with loss ofbenefits, depending upon their adherence to, or objection of, the Union.A few days later Morley learned that some of the people were worried that theymight lose their job over the union question.He went to Howie Hill, an employee,and told him that no employee would lose a job because of union activity.Morley stated that late the same day, when Linderman came to the store, helearned that the Union had demanded recognition from Linderman. In the course ofhis conversation with Linderman, Morley told Linderman that he had talked to thepeople on the morning shift and intended to talk to the employees on-the evening shift.Linderman instructed him not to talk to anyone about it, that Phillips, the director oflabor relations for the Company, would handle the entire matter.In the course of his cross-examination, Morley stated that he had told the employeesthat if the Union entered the store, there would be procedures whereby if an employeewas late two or three times, automatic termination could result.In addition to the testimony of Morley, counsel for the Respondent elicited fromemployee Corwin, on cross-examination, the statement that Morley had not asked herif she had signed a card for the Union but that she volunteered that information toMorley.Corwin also said that Morley did not threaten her with any loss of benefitsif she joined the Union or promise her any benefits if she stayed out of the Union;that she was free to join or not join as she desired. In the course of her cross-examination, employee Morrow also said that Morley did not ask her if she had signeda card.Employee Estella Shepard, on cross-examination, stated that Morley did notask if she had signed a card but she volunteered the information in the course of theirconversation.Employee Howard Hill also stated that Morley told him that no onewas goingto be fired over the fact that the employees wanted to go union.6.The Company's contention and evidence as to Townsend; keymenfound to be supervisorsThe Company took a somewhat different tack as to its responsibility for the conductof Townsend. It claimed that Townsend was a keyman and was not a supervisor.The General Counsel claimed that Townsend, as a keyman, was a supervisor; this pointwas thoroughly litigated.The decision on this point also had a secondary bearing asto the eligibility of Keyman Donovan for inclusion in the appropriate unit.In the course of his direct case the General Counsel adduced evidence which estab-lished that the Santa Clara store and the Campbell store each has a manager, assistantmanager, and a keymanin anorder of descending authority.Employee Shepard testi-fied that Manager Morley works only the daytime hours from 9 to 5.When he wasnot at the store, Assistant Manager Wright or Keyman Townsend was in charge.AssistantManager Wright and Keyman Townsend alternated their schedules eachweek; since the store was open every evening, Assistant Manager Wright would workone week 5 to 12 p.m. and the next week Keyman Townsend would work that shift.Shepard also testified that neither Morley nor Wright worked on Sunday, soit seemsclear that Keyman Townsend was the sole authority in thestoreon those alternateweeks when he worked the night shift and on Sunday. DRUG KING, INC.351Gordon Samdahl, a former keyman at the Campbell store, and Augustine Donovan,keyman at that store since the latter part of December 1964, both stated that keymenwere considered a part of management. Samdahl testified that on the day shift hewould open the store, open the safe, take the money from the safe, and prepare themoney for cash registers.On the night shift it was his responsibility to count thereceipts, place the money in the safe, and then securely lock the store. In the ordinarycourse of business he would OK the checks of customers and take action in regard to,any customer complaints. In his turn, Donovan testified that the keyman is responsi-ble for the proper operation of the store while he is in charge. Samdahl also testifiedthat when he was in charge of the store he directed the employees in their duties.However, when the manager or assistant manager was on the same shift with him, thekeymen would refer the larger problems of management to the manager. Samdahltestified that when conferences of management concerning the operation of the storewere held, the manager, assistant manager, and himself, as the keyman, attended.Heexplained that the assistant manager performed the same duties as he did as keyman,when each was in charge of the store at night.Donovan also testified that he had beeninstructed by management that he was responsible for telling the other employeeswhat they were to do.Employees Shepard, Morrow, Corwin, and Burch also testified regarding Town-send's performance of his duties.Corwin testified that Townsend directed her in herwork and that she took his authority over her for granted because of the badge hewore which said "Assistant Manager" on it.Morrow testified that Townsend toldher on one occasion that he had been given the privilege of firing her, not too longbefore that date.Employees Burch, Hill, and Yontz testified that Townsend is themanager of the front end of the store and that Townsend directed their performanceof duty there.Both Samdahl and Donovan testified that keymen receive a monthlysalary, as do other management personnel, while all the rank-and-file employees ofthe store are paid on an hourly basis.The General Counsel entered in evidence apayroll slip establishing that Townsend received a salary of $125 per week.Thissame exhibit also demonstrates that a rank-and-file clerk paid on an hourly basis fora 48-hour week earned approximately $18.20 less per week than Townsend for thesamenumber of hours. Both Samdahl and Donovan testified that salaried keymenwere not paid for overtime and no deductions were taken from their salaries, if theywereabsent a few hours. Employee Burch testified that as an hourly employee he waspaid extra for overtime, and he was not paid for any hours which he did not work.In contradiction of the above testimony, both Manager Morley and Townsendhimself testified that Townsend was not an assistant manager and that he had neverbeen givenauthority to hire or fire employees or to grant salary increases.Lindermantestified that Townsend had never been included in the supervisory insurance pro-gram or inthe bonuses given managers and assistant managers of the Company.Manager Morley testified that Townsend wore a badge marked "Assistant Manager"only because of a mistake.He said that the badges had been made up by the com-panysignman inSan Leandro and that he had put "Assistant Manager" on the badgefor Townsend by mistake.He did not think it was important enough to make achange in the badge, so it was kind of a joke around the store that Townsend worethe badge.The Company also elicited some testimony from employees that for short periodsof time, on occasions, one of the rank-and-file employees would be in charge of thestore during the absence of the manager or assistant manager.I deem it appropriate to relate my findings on this issue at this point in this Deci-sion, inorder that the majority status of the Union may be next considered in alogical manner.On a consideration of all the evidence on this point it is found thatTownsend was a keyman and that at the very least he had supervisory authority to"responsibly direct" the work of other employees, and at times when he was in chargeof the store, he performed the same supervisory functions as the assistant manager.Therefore, it is found that Townsend is a supervisor within the meaning of the Act.This decision also means that Keyman Donovan cannot be included in the appropriateunit of employees or his card counted.7.The majority status of the Union in the two-store appropriate unitAt the hearing the parties stipulated into evidence certain documents 4 which setforth the names of employees in each of the Company's stores for the payroll of4GeneralCounsel'sExhibit 2(a), Santa Clara store. General Counsel'sExhibit2(b), Campbell store. 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDNovember 6, the date of the Union's demand. Each of these documents listed ateach store the licensed pharmacists.The Union does not seek to include theseemployees in the unit and the Company makes no contention in regard to them.Since licensed pharmacists, as professionals, are usually excluded from units of retailclerks, I have excluded these names from the lists hereafter set forth.The list of employees for the Santa Clara store, with an X after each name indica-tive of union affiliation, is as follows:ClerksKaren S. CorwinXMargaret RichdaleCharles E. GroveXJohn K. YontzXKathrynM. Morrow XStephen J. BurchXT. C. Townsend-keyman;J.Allen Forte-card rejected,supervisornot proven.Douglas D. DoddsXLois A. MaitaXHoward E. HillXEstellaE. ShepardXTotalsEmployees---.-------------------------------- 11Cards for Union------------------------------ 9A similar list for the Campell store is as follows:ClerksAileen E. BowenXGordon E. Samdahl-Card rejected,Mary Lou BullockXsupervisorV. J. DegmetichGertrudeSeelingerXAugustine G. Donovan-supervisorCharles R. TrippXElizabeth A. HerringtonR. J. Morgan-Card rejected, supervisorTotalsEmployees -------------------------------------6Cards for Union-------------------------------- 4On the above computation, it is found that at all times after November 6 theUnion had majority status in each and both of the stores.8.The appropriate unit of employeesAt the hearing, counsel for the parties fully litigated the question of the appropriate-ness of the unit of employees claimed by the Union. The General Counsel took theposition that the two-store unit was appropriate; while the Company took the positionthat the employees of each of the two stores constituted separate unitsCounsel forthe parties placed in evidence, through the testimony of witnesses, the many facetsof operations of the stores to establish their contentions.From the evidence thefollowing factors support the General Counsel's claim that the two-store unit wasappropriate.The stores are both self-service, retail drugstores which are locatedwithin 5 miles of each other.Each store is located in a drive-in shopping center.The stores are open for the same number of hours per week, and the clerks in bothstores perform substantially the same duties and must use the same skills in the per-formance of their duties.The employees of both stores receive the sane benefitswhich are established pursuant to the policies of Rexall, the parent corporation.Thelabor relations policies of both stores are the same and are under the direction ofPhillips, who has charge of all labor relations of the Company's stores from his officeatLos Angeles.The payroll checks for both stores also emanate from the LosAngeles office of the Company.The two stores have some interchange of personnelon both a permanent and temporary basis, make joint purchases of merchandise,and, on occasion, transfer merchandise from one store to another.The two storesoperating in the same vicinity, on occasion, advertise on a joint basis.The two storesare the only Drug King stores in either the San Jose area or Santa Clara County,CaliforniaCounsel for the Company adduced evidence on the following factors in support ofhis claim that the employees of each store should be a separate appropriate unitCounsel for the Company points out that each of the stores is a separate entity andstates that the distance between the stores is closer to 8 miles than 5.The authorityof the individual store manager and his subordinates is restricted to the particularstore and each store keeps its own individual records.Counsel also points out thatthe interchange of employees between the stores appears to be minimal.The Com-pany also urges that the Board's decision inSav-On Drugs, Inc,138 NLRB 1032, andN.L.R.B. v. Winn-Dixie Stores, Inc., et al.,341 F. 2d 750 (C.A. 6), supports his con-tention that a single-store unit is appropriate in this case. DRUG KING, INC.353'9.The alleged good-faith doubt of the Company as to the majority status of theUnion in the appropriate unit; the rejection of the proffered proof; the ultimateposition of the Company on this pointTo prove the Company's good-faith doubt of the Union's majority status, Hall,counsel for the Company, called as a witness his co-counsel, Herschel A. Phillips,director of labor relations for the Company.Hall initiated a series of questionsdesigned to show the quaifications of Phillipsas anexpert in the field of labor rela-tions.Counsel for the Charging Party objected to this line of questioning, on theground that it was irrelevant,and offered to stipulate that Phillips had been engaged formany years in the field of labor relations. I overruled the objection and said that Iwould take a certain amount of testimony as to the background of Phillips as bearingon the credibility of the witness.The witness then, in answer to questions, gave aresume of his education and background.He stated that he attended the Universityof California at Los Angeles with emphasis on economics and labor relations.Whenhe was graduated from that school, he thereafter attended Harvard Law School ofwhich he was a graduate,againmajoring in labor relations and studying underArchibald Cox, then a professor of the law of labor relations. Thereafter he attendedthe University of Southern California Law School and was admitted to the bar of theState of California in the year 1950.He then became affiliated with Rexall DrugCompany in charge of labor relations, which included work for the Owl Drug Com-pany, which has recently become known as Drug King, Inc. Phillips testified that forthe next 9 years he served as labor attorney for these companies all over the world.In his position he dealt with some 78 unions. In California he dealt with the RetailClerks and was authorized to represent the Company on all legal labor matters.Phillips stated that the Retail Clerks had organized all the stores of the Companyin California except the two stores here involvedThe witness then stated that on approximately November 6 or 7, he was in the Eastin connection with a strike of the Seamless Rubber Company, a subsidiary of Rexall.He received a telephone call from Marsh, vice president of Drug King, who informedhim that the Union had made a demand for recognition at the stores in Campbell andSanta Clara.He asked Marsh if he had received any documentation supporting theUnion's claim.Marsh replied that Linderman was sending the documentation to him.Phillips then told Marsh that when he returned he would take care of the matter.Phillips returned to his office at Los Angeles on November 16.On that date heread the demand letter of the Union dated November 4, and a short form of contract"of some type."The letter of November 4 mentioned something about written proofof majority or words to that effect but there was no written proof accompanying theletter.Phillips called Linderman and asked him where the written proof was. Lin-derman told him that the Union had presented to Linderman a packet of authoriza-tion cards signed by the employees, that he had written down some names of employ-ees with whom he was not familiar, but he had destroyed the list. Phillips then askedLinderman if he had any list or anything at all showing the majority, Lindermanreplying in the negativeHe then asked Linderman if he noticed anything about thecards and Linderman replied, "Yes.Some of them looked old to me."At that point Phillips wrote his letter in answer to the Union's demand stating thatthe Union's request for recognition on the basis of the signed cards was not satisfactoryto the Company because of "various factors."At this point I asked Phillips to explain what he meant by various factors.Hisanswer disclosed that this term was a substitute for the general experience which thewitness had accumulated in the course of his practiceHe replied, "By various factorsI drew on my experience in similar situations across the country where time and againI found where the union had offered caids that the employees actually rejected."In the colloquy that then ensued between all counsel and myself, I ruled that as Iunderstood the rules of evidence, I would accept testimony from Phillips as a witnessas to anyincident, circumstance,orfactconnected with theinstant issue,the claimedgood-faith doubt of the Company inthis case,but I would not accept testimony as toevents occurring in other cases with this or other unions, in the experience of thewitness, which he claimed to be the basis of his good-faith doubt inthiscase.Iexplained that disillusioning or frustrating experiences with this Union orotherunions inother casescould not be accepted as the basis of a good-faith doubt in thiscase, and thus justify the rejection of the signed' authorization cards, offered by theUnion as proof of its majority in the unit.I then asked Phillips what, in theinstantcase, gave him any reason to doubt theUnion's majority status.The transcript, at this point reads as follows.The WrrNESS: The fact, at least what I believe to be the fact, that all unions Ithought knew that I was the man to present evidence of this type to. The factthat, and particularly Local 870, the fact that the cardswere shown to essentially 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDa new District Manager in this area. The fact that the cards were not submittedto me at any time or never offered to me at any time. The fact that they werewithdrawn from Mr. Linderman.However, primarily, sir, I relied upon my experience with cards in general,and I did not believe that the cards were good.TRIAL EXAMINER: Of course, you had never seen the cards.The WITNESS: I had never seen these cards.TRIAL EXAMINER' You had been informed they had been presented to yourmanager, Mr. Linderman, and he had examined them, had you not?The WITNESS- I had been informed some cards had been presented to him,and that he had examined them.TRIAL EXAMINER- But without doing more, that gave you a good faith doubtthat these cards were what they were represented to be'The WITNESS: My belief was that, when I talked about "various factors" andrequested an election, the Union would probably go to an election, and if theydid not then they would offer the cards to me.I thought my affirmative duty was very limited.TRIAL EXAMINER: All right, Mr. Hall [sic].Toward the end of this discussion, at my invitation, Phillips stated his contentionon this point as follows:The WITNESS: I would like to make the statement that we believe that goodfaith is a subjective state of mind in this particular context, and that I have hadextensive experience and recent experience in other cases showing the unreli-ability of authorization cards, and that this directly affected my good faith beliefthat this Union very possibly did not represent these employees.In its brief, the Company advanced another argument on this point, it claims thatthe congressional intent in passing the Taft-Hartley Act was, among other things,to establish the election procedure as thesolemethodof settling questions ofrepresentation.Concluding FindingsThe principal contentions of the Company in this proceeding are that it has acted ingood faith in its dealings with the Union, and that: (1) it refused to recognize theUnion because it had a good-faith doubt of the Union's majority status in the appro-priate unit; and (2) it believed that the unit asked by the Union was not appropriate.However, as the undisputed sequence of events is reviewed, it appears to me that theCompany's claim of good faith, and especially good-faith doubt, is without any sup-port in the evidence.On the contrary, the Company's conduct here disclosed, dis-plays an utter lack of candor or fairness in its dealings with the Union.This lack ofcandor and fairness can only be deemed a facade to conceal the Company's truepurpose which was to evade, delay, and finally to refuse to perform its duty to bargaincollectively with the Union.The undisputed facts in this proceeding establish that the Union's campaign toenlist into membership the employees of the Company's two stores was carried on bythe employees themselves almost exclusively.On November 4 the Union had in itspossession the authorization cards of an overwhelming majority of the Company'semployees in the two stores.There can be no mistake on this point, for, if theGeneral Counsel were to concede the correctness of all arguments of the Companyagainst the count of certain individual cards on the grounds specified by the Com-pany, the Union, even then, would have a majority ineachstore and inbothstores.5In the best spirit of collective bargaining, the union officials wrote the demand letter ofNovember 4 and on November 6 presented proof of majority to Linderman, districtmanager, northern California, at the store in San Leandro.Linderman, who receivedthe clear and unequivocal letter of the Union, then examined each of the authoriza-tion cards presented to him.That he scrutinized them is clear because he rejected onecard as being the authorization card of a person who was a supervisor in the store.The union representative acquiesced to the rejection of this card in the court onLinderman's representation that the individual was a supervisor.The Union couldafford to acquiesce in the Company's contention as to this man, as well as to others,because its majority was so overwhelming it could not be diminished to the dangerpoint by attacks on individual cards.At the conclusion of the conference, Lindermantook the list of names of employees which he had made in the course of the con-ference and checked out with the manager of each store the accuracy of the employ-5 The cardsof employees Yontzand Grovehave been counted.Fromall the evidence asto these cards,it is clearthat eachof these employees understoodthe natureof the cardswhich each voluntarily signed.Cumberland Shoe Corporation,144 NLRB 1268. DRUG KING, INC.355,ees' cards.When he spoke to Morley,manager ofthe Santa Clara store, that officialinformed Linderman that he had checked every employee on the day shift who,admitted to him that each had signed a card.At that point Linderman, as theCompany's district manager, was fully aware that the employees in fact had signedthe cards presented to Linderman by the Union. There certainly could be no doubt inthe mind of Linderman or Morley that the Union possessed a majority in the appro-priate unit.All of this was communicated to Phillips, director of labor relations forthe Company at Los Angeles, on Phillips' return to that city. Phillips talked to Lin-derman who told Phillips all that had occurred.And, finally, in answer to a questionby Phillips, Linderman said that "some of the cards looked old."At this pointPhillips took the course of conduct, which in'my judgment, discloses an utter lack ofgood faith toward the Union. Phillips had knowledge of what had occurred at thetwo stores.Yet in his testimony he claimed that he had a good-faith doubt of theUnion's majority status and disagreed with the Union as to the appropriateness of theunit.But he didnotcandidly or fairly communicate these reasons for not recog-nizing the Union to the Union. Instead, Phillips wrote a letter and said that theCompany would not recognize the Union "because of various factors." In my judg-ment, the reason why the Company chose to deal with the Union in this deviousmanner ispatent.In the posture of the parties at that point, a claim of good-faithdoubt by Phillips would have been quickly shown to be a sham by the Union's pro-duction of the employees' authorization cards for Phillips' inspection; cards whichhad already passed inspection by Linderman and investigation by Linderman andMorley.Further, if Phillips raised the question of appropriateness of the unit withtheUnion, the Union undoubtedly would have agreed to two separate units ofemployees as long as the Company recognized the Union as the bargaining representa-tive of each unit.That objection was easily solved, and of little consequence.TheCompany, under these circumstances, chose to withhold recognition from the Unionon the mysterious grounds of "various factors " Some of the mystery surroundingthis phrase was dispelled by the testimony of Phillips as a witness.He testified thathis good-faith doubt was based on hisgeneral experience inthefieldoflabor relations.Not until the hearing, did Phillips disclose the Company's alleged reasons for itsrefusal to recognize the Union.The attempt to base a claim of good-faith doubt inthis case on the experience of the Company's labor relations counsel inothercaseswithotherunions amounts to a rejection of the principle of collective bargaining.CAnd certainly evidence of what happened in other cases with other unions or even thisUnion is not relevant testimony to this issue of what happened in this case.Imust also reject the Company's claim that it had a good-faith doubt as to thequestionof the appropriateness of the two-store unit sought by the Union.As dis-cussed in a colloquy between counsel for the Company and myself at the hearing,there is no recognized defense of "good faith doubt as to the appropriateness of aunit."It has long been settled law that when an employer refuses to bargain witha union onthe asserted ground that the unit requested is not appropriate, theemployer takes that position at his peril. InTom Thumb Stores, Inc.,123 NLRB 833,in a similarsituation the Board wrote as follows:We have imposed considerable risk upon a union which seeks to enforce itsrights under Section 8(a)(5). It must establish that it has been designated byan uncoerced majority of the employees, that the unit is appropriate, and thatthere has been both a demand and a refusal. If there is failure of proof in anyone of these conditions its resort to the Board will have been in vain.It seemsboth equitable and in conformity with the statute to impose the same risk uponthe employer who denies his obligation ....In electingto rely solelyon a con-tentionwe find to be without merit, it acted at its peril and in violation ofthe Act.InUnited Butchers Abattoir, Inc.,123 NLRB 946, the Board dealt with a similarsituation.In thatcasethe employerrefused to bargainwith the unionon requestbut did notraise itsunit contention until the unfair labor practice hearing.TheBoard noted that the tardiness of the employer's unit contention convinced it thatthe employer did not havea good-faith doubtas to the appropriateness of the unit.The Board then stated the following:Assuming, however, that the Respondent, in fact believed that the multiplantunit was the only appropriate unit, the Respondentin electingto rely on thiscontention, which we find to be without merit, acted at its periland in violationof the Act.e SeeCoamodyne Manufacturing Company,150 NLRB 96.221-374-66-vo1. 157-24 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrom the above, it is clear that if the Company had a good-faith doubt as to thecorrectness of the unit demanded by the Union in this case, it refused to bargain withthe Union at its peril.Therefore, for all the reasons stated above, the alleged defenses of the Companyare rejected and it is found that the Company has refused to bargain with the Unionin violation of Section 8(a) (1) and (5) of the Act.7On all the evidence, it is found that the two-store unit of employees is appropriatefor the purpose of collective bargaining.This finding is supported by the Board'sstatement of policy inMorand Brothers Beverage Co., et al.,91 NLRB 409, 418, and99 NLRB 1448, enfd. 204 F. 2d 529 (C.A. 7). In that case the Board wrote, "Thereisnothing in the statute which requires that the unit for bargaining be theonlyappropriate unit, or the ultimate unit, or themostappropirate unit; the Act requiresonly that the unit be appropriate."Certainly, on the facts presented here, the two-store unit is appropriate. It is described as follows:All selling and nonselling employees employed by the Respondent at its DrugKing Rexall Stores located in Santa Clara and Campbell, California, excluding storemanagers, assistant store managers, pharmacists, guards, and supervisors as definedin the Act.8The evidence also establishes that both Morley and Townsend, supervisors for theCompany, on or about the date of the Union's demand for recognition, made coer-cive and restraining statements to employees in the appropriate unit.Certainly,Townsend's intemperate and profane remarks to Morrow and Shepard on Novem-ber 8 were extremely coercive and in violation of Section 8 (a) (1).Morley's remarks to employees on the morning of November 6 were not of theexaggerated type committed by Townsend but they were equally coercive.His cau-tioning employees that they would lose their rights in the Company's profit-sharingplan, if the Union came in, and that a procedure might be instituted by the Companywhereby the employees would be dismissed for being tardy on three occasions, if theUnion came in, were also coercive.These remarks of Morley at some other timemight not be of a coercive nature. But under the circumstances existent in this caseon November 6, when the employees had been organized for only a day or two, andhad on that day requested recognition, his remarks assumed added significance andwere clearly coercive.Therefore I find that the Company, by the conduct of Morley and Townsend, hasviolated Section 8(a) (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Company set forth in section III, above, occurring in con-nection with the operations of the Company described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that the Company has engaged in unfair labor practices by refusingto bargain collectively with the chosen representative of its employees in an appro-priate unit, I shall recommend that the Company cease and desist therefrom andfrom like and related conduct. I shall further recommend that the Company, uponrequest, bargain collectively with the Union as the exclusive representative of itsemployees in the appropriate unit.On the basis of the above findings of fact and the entire record in the case, I makethe following:CONCLUSIONS OF LAW1.Retail Store Employees Union, Local 428, Retail Clerks International Associa-tion,AFL-CIO, is a labor organization within the meaning of Section 2(5) oftheAct.2.All selling and nonselling employees employed by the Respondent at its DrugKing Rexall Stores located in Santa Clara and Campbell, California, excluding storemanagers, assistant store managers, pharmacists, guards, and supervisors as definedin the Act, constitute a unit appropriate for the purpose of collective bargaining withinthe meaning of Section 9(b) of the Act.7 Joy Silk Mills, Inc.,85 NLRB 1263, enfd. 185 F. 2d 732 (C.A.D.C.).8It should be noted that keymen have been found to be supervisors within thedefinitionof the Act In anotherplace in this Decision. DRUG KING, INC.3573.At all times since November 6, 1964, the Union has been and continues to bethe exclusive bargaining representative of all the employees in the aforementionedunit for the purposes of collective bargaining within the meaning of Section 9(a) ofthe Act.4.By refusing on and after November 6, 1964, to bargain collectively with theabove-named Union as the exclusive representative of its employees in the aforesaidunit, Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (5) of the Act.5.By refusing to bargain with the above-named Union, the Company has inter-fered with, restrained, and coerced its employees in the exercise of rights guaranteedin Section 7 of the Act, thereby engaging in unfair labor practices within the meaningof Section 8 (a) (1) of the Act.6.By interfering with, restraining, and coercing its employees in the exercise oftheir rights under Section 7 of the Act, by the conduct of Supervisors Morley andTownsend, the Company has engaged in unfair labor practices within the meaningof Section 8(a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDEROn the entire record in this case and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, I recommend that the Respondent, Drug King,Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Retail Store Employees Union, Local428, Retail Clerks International Association, AFL-CIO, as the exclusive bargainingrepresentative of its employees in the following appropriate unit.All selling andnonsellingemployees employed by the Respondent at its DrugKing Rexall Stores located in Santa Clara and Campbell, California, excluding storemanagers,assistantstoremanagers, pharmacists, guards, and supervisors as definedin the Act.(b) Interrogating employees concerning their union activities or sympathies offellow employees; interfering with, restraining, or coercing employees in the exer-cise of the rights guaranteed by Section 7 of the Act.(c) In any other manner interfering with, restraining, or coercing its employeesin the exercise of their right to self-organization, to form labor organizations, tojoin or assist Retail Store Employees Union, Local 428, Retail Clerks InternationalAssociation,AFL-CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities except to the extent that such right may beaffected by an agreement requiring membership in a labor organization as a condi-tion of employment as authorized in Section 8(a) (3) of the Act.2.Take the following affirmative action which I find will effectuate the policies ofthe Act:(a)Upon request, bargain collectively with Retail Store Employees Union, Local428, Retail Clerks International Association, AFL-CIO, as the exclusive representa-tive of the employees in the above-described appropriate unit with respect to ratesof pay, wages, hours of work, and other terms and conditions of employment, andembody in a signed agreement any understanding reached.(b) Post at its stores in Santa Clara and Campbell, California, copies of theattached notice marked "Appendix." 9Copies of said notice, to be furnished by theRegional Director for Region 20, shall, after -being duly signed by an authorizedrepresentative of the Respondent, be posted by the Respondent immediately uponreceipt thereof, and maintained by it for a period of 60 consecutive days thereafter,in conspicuousplaces, including all places where notices to employees are custom-arily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices arenot altered, defaced, or covered by any other material.D In the event that this Recommended Order be adopted by the Board,the words "aDecision and Order"shall be substituted for the words "a Recommended Order of a TrialExaminer" in the notice.In the further event that the Board'sOrder be enforced by adecree of a United States Court of Appeals,the words"a Decree of the United StatesCourt of Appeals,Enforcing an Order" shall be substituted for the words"a Decisionand Order." 358DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Notifythe Regional Director for Region 20, in writing, within20 days fromthe receipt of this Decision,what steps it has taken to comply herewith 1°sa In the event that this Recommended Order be adopted by the Board, this provisionshallbe modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL, upon request, bargain collectively with Retail Store EmployeesUnion, Local 428, Retail Clerks International Association, AFL-CIO, as theexclusive bargaining representative of our employees in the appropriate unitdescribed below, concerning rates of pay, wages, hours of employment, andother conditions of employment, and WE WILL embody in a signed agreement anyunderstanding reached.The bargaining unit is:All selling and nonselling employees employed by us at Drug KingRexall Stores located in Santa Clara and Campbell, California, excludingstoremanagers, assistant store managers, pharmacists, guards, and super-visors as defined in the Act.WE WILL NOT interrogate employees concerning union activity or sympathyof themselves or of their fellow employees; or interfere with, restrain or coerceemployees in the exercise of the rights guaranteed them by Section 7 of the Act.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labor orga-nizations, to join or assist Retail Store Employees Union, Local 428, RetailClerks International Association, AFL-CIO, or any other labor organization, tobargain collectively through representatives of their own choosing, and to engagein other concerted activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all such activities, except tothe extent that such right may be affected by an agreement requiring member-ship in a labor organization as a condition of employment, as authorized bySection 8(a) (3) of the Act.DRUG KING, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, 450 GoldenGate Avenue, Federal Office Building, San Francisco, California, Telephone No.556-0335.B. Rothschild&Company,and its President, Bernard RothschildandAmalgamated Meat Cutters&Butcher Workmen of North.America, Local No. 28.Case No. 17-CA-2593.March 4,1966DECISION AND ORDEROn November 15, 1965, Trial Examiner Arthur Christopher, Jr.,,issued his Decision in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged.in the complaint and recommending that the the complaint be dis-157 NLRB No. 31.